PER CURIAM:
Appeal from order, United States District Court for the Southern District of New York, Tyler, J., admitting petitioners to bail pending the determination by the district court of the merits of petitioners’ application for a writ of federal habeas corpus.
Pending argument of the appeal the order below was stayed by order of Judge Anderson of this court. Inasmuch as there has been a complete hearing below on the merits of petitioners’ claim, the case is remanded to the court below for its decision on the merits to be made as soon as possible consistent with due deliberation. In the interim the stay of the district court order admitting petitioners to bail will remain in effect.